FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOEL LOPEZ-LOERA, aka Loera               
Lopez Joel,                                       No. 07-71613
                        Petitioner,
               v.                                 Agency No.
                                                  A090-559-166
ERIC H. HOLDER JR., Attorney
General,                                              ORDER
                      Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Argued and Submitted
        December 9, 2011—San Francisco, California

                      Filed February 9, 2012

 Before: Diarmuid F. O’Scannlain, Robert E. Cowen,* and
            Marsha S. Berzon, Circuit Judges.


                            COUNSEL

Michael J. Proctor, Caldwell Leslie & Proctor, PC, Los Ange-
les, California, argued the cause and filed the briefs for the
petitioner. With him on the briefs were Andrew Esbenshade,
Albert Giang, and Tina Wong, Caldwell, Leslie & Proctor,
PC, Los Angeles, California, as well as Mathew L. Millen,
Law Offices of Mathew L. Millen, Los Angeles, California.

   *The Honorable Robert E. Cowen, Circuit Judge for the Third Circuit,
sitting by designation.

                                1377
1378                LOPEZ-LOERA v. HOLDER
Liza S. Murcia, United States Department of Justice Office of
Immigration Litigation, Washington, D.C., argued the cause
and filed the brief for the respondent. With her on the brief
were Tony West and David V. Bernal, Department of Justice
Civil Division, Washington, D.C.


                          ORDER

   The government has moved to remand this case in light of
the Supreme Court’s decision in Judulang v. Holder, 132 S.
Ct. 476 (2011). Because the Board of Immigration Appeals’
decision rested solely on Matter of Blake, 23 I. & N. 722
(BIA 2005), we agree with the government that “remand of
this case to the Board for further proceedings concerning
Lopez-Loera’s eligibility for relief under former 8 U.S.C.
§ 1182(c) (1994) in accordance with Judulang v. Holder . . .
is warranted.”

   We also agree with the government that the Petitioner
waived any claim that this matter should have been processed
as a question of inadmissibility rather than deportability when
he admitted that he was deportable.

   Under the circumstances, we take no position on any deci-
sion of the BIA that rests on Abebe v. Mukasey, 554 F.3d
1203 (9th Cir. 2009) (en banc).

 The government’s motion to remand               is   therefore
GRANTED and the case is REMANDED.